Citation Nr: 1627441	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  14-38 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Bosely, Counsel






INTRODUCTION

The Veteran had active service from July 1951 to September 1954. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

This appeal was processed using the Virtual VA and Virtual Benefits Management System (VBMS) paperless claims processing systems, has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In this regard, the case must be remanded to obtain missing medical records and to arrange for a new VA examination.

With regard to the missing medical records, the Veteran wrote in December 2010 and November 2011 statements that he had an 8-week course of counseling at the Yountville Veterans Home.  Similarly, VA medical records indicate that he had routine and ongoing treatment with a private doctor through Kaiser Permanente.  Although made aware of the existence of these relevant records, the AOJ did not request that he provide a release for the records from either the Yountville Veterans Home or his private doctor.  38 U.S.C. 5103A(b)(2); 38 C.F.R. § 3.159(e)(2).  Accordingly upon remand, because those records are identified potentially relevant, the Veteran should be given the opportunity to authorize VA to obtain them on his behalf.  

Similarly, a February 2012 VA medical record states that outside medical records were scanned into the Veteran's electronic medical record.  Those records have not been associated with the claims file, but are constructively of record.  See Trafter v. Shinseki, 26 Vet. App. 267, 283 (2013).  Accordingly, these records must be obtained and included in the claims file.  

Additionally, while on remand, updated VA treatment records dated from October 2014 to the present should be obtained for consideration in the Veteran's appeal.

With regard to the need for a VA examination, the Veteran has not undergone an examination for PTSD since April 2012 and for hearing loss and tinnitus since September 2011, both of which were conducted before he stopped working.  After he stopped working, VA medical records from October to December 2013 indicate that there may have been a material change in disability.  In light of this evidence, a remand is necessary to arrange for new VA examination addressing the functional impact of .  See 38 C.F.R. §§ 3.326, 3.327 (2015); Snuffer v.  Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send the Veteran a letter requesting that he submit or authorize VA to obtain all private (non-VA) health care providers who may have additional records pertinent to the remanded claim, to specifically include treatment with the Yountville Veterans Clinic and his private doctor with Kaiser Permanente.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  Obtain updated VA treatment records dated from October 2014 to the present, including any outside medical records scanned into his electronic record. All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Afford the Veteran appropriate VA examinations to determine the current nature and severity of his bilateral hearing loss, tinnitus, and PTSD disabilities.  Any additional evaluations, studies, and tests deemed necessary by the examiner(s) should be conducted.  

Accordingly, each examiner is specifically requested to describe the functional effects caused by the examined disability, to include the impact that the examined disability has on his employability.  This should include an assessment of the limitations and restrictions imposed by his service-connected impairments on such work activities as interacting with customers/coworkers and using technology, such as using a phone and a computer. 

The examiner is asked to identify, to the extent possible, the date on which any change in degree of impairment first occurred.

Any opinion expressed should be accompanied by supporting rationale.   

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

